EXHIBIT 10.25

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this
1st day of June, 1999 by and between OMNICARE MANAGEMENT COMPANY, INC. (the
“Company”) and JEFFREY M. STAMPS, R.Ph. (“Employee”).

     WHEREAS, Omnicare Management Company, Inc. desires to employ Employee
effective June 1, 1999, under the terms and conditions of this Agreement for the
purposes of providing services in connection with the institutional pharmacy
business and other businesses (referred to-collectively as the “Business”)
conducted by Omnicare Management Company, Inc. and its affiliated and subsidiary
companies (collectively referred to as “Omnicare”), and Employee desires to be
employed for that purpose;

     THEREFORE, in consideration of these recitals and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

SECTION 1. EMPLOYMENT

     1.1 Duties. Effective June 1, 1999, the Company shall employ Employee as
Senior Regional Vice President of Operations for the term of this Agreement.
Employee shall have such duties as may from time to time be assigned to him by
the Board of Directors of the Company (“Board of Directors”) or its designee.

     1.2 Performance. Employee shall devote his exclusive and full professional
time and attention to his duties as an employee of the Company and shall perform
such duties in an efficient, trustworthy and businesslike manner. Employee will
not render to others any service of any kind for compensation with the exception
of activities which are approved in writing by the Board of Directors or its
designee.

SECTION 2. COMPENSATION, BENEFITS AND EXPENSES

     2.1 Base Salary. The Company shall pay to Employee a salary (“Base Salary”)
of $190,000 per annum payable in equal bi-weekly installments, or more
frequently if the Board of Directors determines that such salary shall be paid
in more frequent installments. Employee’s Base Salary will be reviewed every 14
months, and may be adjusted at the Company’s discretion taking into
consideration Employee’s performance, Company performance and general economic
conditions.

     2.2 Executive Benefits Program. Employee will be eligible to participate in
the benefits program provided by the Company to its senior executives. In
addition, commencing in 1996 the Company will contribute annually an amount
equal to 6% of Employee’s Base Salary plus cash bonus to a Rabbi Trust which
will vest in five equal annual installments commencing one year following the
date each such contribution should be made, such contribution will be credited
at least 120 days after the end of each calendar year.

--------------------------------------------------------------------------------



     2.3 Reimbursement of Business Expenses. The Company shall reimburse
Employee for all authorized, ordinary and necessary business expenses incurred
by him in connection with the Business. Reimbursement of such expenses shall be
paid upon submission by Employee to the Company of vouchers itemizing such
expenses in a form satisfactory to the Company, properly identifying the nature
and business purpose of any expenditures pursuant to the expense policy of the
Company.

     2.4 Annual Bonus. Employee shall be eligible to receive a target bonus
ranging from a minimum of 52.6% up to a maximum of 131.6% of Employee’s base pay
of $190,000. The amount of the bonus shall be based upon the achievement by
Employee of operating profit (including rebates but before goodwill
amortization) goals set for Employee by the President and Executive Vice
President of Operations. In no event will Employee’s bonus be less than $75,000.

SECTION 3. TERM OF EMPLOYMENT

     3.1 Term. The initial term of employment of Employee pursuant to this
Agreement shall commence on June 1, 1999, and shall continue for a period of
three years, until May 31, 2002. This Agreement will automatically renew at the
end of the initial term for an additional one year term, and shall continue to
automatically renew for successive one year terms, unless at least 90 days prior
to the end of any of any term, either party notifies the other of his or its
intention not to renew. Notwithstanding the foregoing, this Agreement may be
terminated at any time as described in Sections 3.2 through 3.5 hereof.

     3.2 Termination by the Company for Cause. The Company shall have the right
to terminate this Agreement by written notice for the following causes (a
“Termination for Cause”):

  (a)     

Conduct which is materially detrimental to the Company’s reputation, goodwill or
business operations;

    (b)     

Gross or habitual neglect of Employee’s duties or obligations or breach of such
duties, or misconduct in discharging such duties;

    (c)     

Employee’s repeated absence from his duties without the consent of the Executive
Vice President of Operations of the Company;

    (d)     

Employee’s failure or refusal to comply with the policies, standards and
regulations of the Company or to follow the directions of the President of the
Company in complying with those policies, standards and regulations;

    (e)     

Breach or threatened breach of the restrictive covenants set forth in Section 5
of this Agreement;

    (f)     

Commission by Employee of any act of fraud or dishonesty;

    (g)     

Conviction of Employee for, or entry of a plea of guilty or nolo contendere by
Employee with respect to, any criminal act.

 

--------------------------------------------------------------------------------



     Upon any Termination for Cause, all payments to Employee under Section 2 of
this Agreement shall cease immediately, with the exception of reimbursement of
authorized, ordinary and necessary business expenses already incurred, and any
compensation already earned or vested as of that date.

     3.3 Termination by the Company Due to Disability or Death. Employee
acknowledges that his duties pursuant to this Agreement, including without
limitation Section 1.1, constitute the essential functions of his job. If
Employee is unable to perform his duties under this Agreement by reason of
illness or other physical or mental disability, the Company may notify him that
an event of disability (“Event of Disability”) exists, whereupon, provided he
remains disabled, Employee shall continue to receive the compensation described
in Section 2 hereof for a period of three months after the date of the Event of
Disability. Such payments shall be reduced by any disability payment to which
Employee may be entitled in lieu of such compensation, but not by any disability
payment for which Employee has privately contracted without the Company’s
involvement. At the expiration of the three month period, payment of such
compensation pursuant to Section 2 shall cease and this Agreement may be
terminated by the Company, at its sole discretion. The term “disability” as used
herein shall mean a condition which prohibits Employee from performing his
duties under this Agreement with reasonable accommodation which he may request.
If Employee should die before the termination of this Agreement, his
compensation under Section 2 hereof shall terminate upon the date of his death,
with the exception of reimbursement of authorized, ordinary and necessary
business expenses already incurred, and any compensation already earned or
vested as of that date.

     3.4 Termination by the Company for Reasons Other Than With Cause. The
Company shall have the right to terminate this Agreement without cause upon
thirty (30) days written notice to Employee. If the Company terminates this
Agreement without cause, Employee shall receive his Base Salary as that term is
defined in Section 2.1 of this Agreement until the date of the expiration of
this Agreement, but in no event less than a period of 18 months, and the Rabbi
Trust contributions Employee has received pursuant to Section 2.2 shall vest
immediately upon termination. In the event of termination without cause,
Employee acknowledges that the Company shall have no obligations or liability to
him whatsoever other than the obligations set forth in this paragraph.

     3.5 Voluntary Termination by Employee. In the event Employee voluntarily
terminates his employment for any reason, all payments to Employee under Section
2 shall cease, with the exception of reimbursement of authorized, ordinary and
necessary business expenses already incurred, and any compensation already
earned or vested as of that date.

SECTION 4. ALL BUSINESS TO BE THE PROPERTY OF THE COMPANY

     4.1 Business to be Property of the Company. Employee agrees that any and
all business and “confidential information” (as defined in Section 5.1 hereof)
which are part of or relate to the Business and which are or have been developed
by him or by any employee of the Company or Omnicare, including, without
limitation, contracts, fees, commission, customer lists and any other incident
of any Business developed by the Company or Omnicare or carried on by Employee
for the Company or Omnicare are and shall be the exclusive property of the
Company or Omnicare for their sole use.

--------------------------------------------------------------------------------



SECTION 5. COVENANTS OF NONDISCLOSURE, NONSOLICITATION AND NONCOMPETITION

     5.1 Nondisclosure. While Employee is employed by the Company, and following
termination of employment, Employee shall not directly or indirectly use any
proprietary, “confidential information” of the Company or Omnicare for any
purpose not associated with the Company’s or Omnicare’s activities, or
disseminate or disclose any such information to any person or entity not
affiliated with the Company or Omnicare. Such proprietary, “confidential
information” includes, without limitation, customer lists, computer technology,
programs and data, whether online or offloaded on disk format, sales, marketing
and prospecting methodologies, plans and materials, and any other such plans,
programs, methodologies and materials used in managing, marketing or furthering
the Business. Upon termination of Employee’s employment with the Company,
Employee will return all documents, records, notebooks, manuals, plans and
materials, computer disks and similar repositories of or containing the
Company’s or Omnicare’s proprietary, “confidential information,” including all
copies thereof, then in his possession or control, whether prepared by him or
otherwise. Employee will undertake all reasonably necessary and appropriate
steps to ensure that the confidentiality of the Company’s or Omnicare’s
proprietary, “confidential information” shall be maintained.

     5.2 Nonsolicitation. While Employee is employed by the Company, and for a
period of eighteen months following termination of employment, and within the
States in which the Company or Omnicare operates the business, Employee agrees
to the following:

  (a)     

Not to directly or indirectly contact, solicit, serve, cater or provide services
to any customer, client, organization or person who, or which, has had a
business relationship with the Company or Omnicare during the twelve (12) month
period preceding Employee’s termination;

    (b)     

Not to directly or indirectly influence or attempt to influence any customer,
client, organization or person who, or which, has had a business relationship
with the Company or Omnicare during the twelve (12) month period preceding
Employee’s termination to direct or transfer away any business or patronage from
the Company or Omnicare;

    (c)     

Not to directly or indirectly solicit or attempt to solicit any employee,
officer or director to leave the Company or Omnicare, or to contact any customer
or client in order to influence or attempt to influence the directing or
transferring of any business or patronage away from the Company or Omnicare;

    (d)     

Not to directly or indirectly interfere with or disrupt any relationship,
contractual or otherwise, between the Company or Omnicare and their respective
customers, clients, employees, independent contractors, agents, suppliers,
distributors or other similar parties; and;

    (e)     

To advise any and all employers or potential employers of Employee’s obligations
hereunder;

 

--------------------------------------------------------------------------------



     5.3 Noncompetition. While Employee is employed by the Company, and for a
period of eighteen months following termination of employment, Employee will not
directly or indirectly engage or hold an interest in any business competing with
the Business as then conducted by the Company or Omnicare, nor directly or
indirectly have any interest in, own, manage, operate, control, be connected
with as a stockholder (other than as a stockholder of less than five percent
(5%) of a publicly held corporation), joint ventures, officer, director,
partner, employee or consultant, or otherwise engage or invest or participate
in, any business which shall compete with the Business as then conducted by the
Company or Omnicare, in the United States and such other defined geographic
areas in which the Company or Omnicare operates the Business.

     5.4 Applicability. The provisions of Sections 5.1, 5.2 and 5.3 immediately
preceding shall remain in effect in accordance with their respective terms
notwithstanding any termination of Employee’s employment with the Company or
Omnicare, regardless of the cause or circumstances thereof and whether such
termination was voluntary or involuntary. Further, Employee’s covenants of
nondisclosure, noncompetition and nonsolicitation along with the Company’s
remedies for the breach or threatened breach of those covenants shall remain in
effect in accordance with their respective terms following any termination of
this Agreement.

     5.5 Remedies. In view of the services which Employee will perform
hereunder, which are special, unique, extraordinary and intellectual in
character, which place him in a position of confidence and trust with the
customers and employees of the Company and Omnicare and which provide him with
access to confidential financial information, trade secrets, “know-how” and
other confidential and proprietary information of the Company and Omnicare, in
view of the geographic scope and nature of the business in which the Company and
Omnicare are engaged, and recognizing the value of this Agreement to him,
Employee expressly acknowledges that the restrictive covenants set forth in this
Agreement, including, without limitation, the duration, the business scope and
the geographic scope of such covenants, are necessary in order to protect and
maintain the proprietary interest and other legitimate business interests of the
Company and Omnicare, and that the enforcement of such restrictive covenants
will not prevent him from earning a livelihood. Employee further acknowledges
that the remedy at law for any breach or threatened breach of this Agreement
will be inadequate and, accordingly, that the Company and Omnicare shall, in
addition to all other available remedies (including, without limitation, seeking
such damages as it can show it has sustained by reason of such breach), be
entitled to injunctive or any other appropriate form of equitable relief. In the
event Employee breaches or threatens to breach these restrictive covenants, he
shall not receive any further payments from the Company pursuant to this
Agreement.

SECTION 6. INDEMNIFICATION

     6.1 Except to the extent prohibited by law, the Company shall save and hold
harmless Employee from and against any claim of liability or loss (including
reasonable attorney’s fees) arising as a result of Employee’s good faith
activities in the course of his employment hereunder.

SECTION 7. MISCELLANEOUS PROVISIONS

     7.1 Assignment and Successors. The rights and obligations of the Company
under this Agreement may be assigned and shall inure to the benefit of and be
binding upon the successors and

--------------------------------------------------------------------------------



assigns of the Company. Employee’s obligation to provide services hereunder may
not be assigned to or assumed by any other person or entity.

     7.2 Notices. All notices, requests, demands or other communications under
this Agreement shall be in writing and shall only be deemed to be duly given if
made in writing and sent by first class mail, overnight courier, or telecopy to
the following addresses:

Patrick Keefe
Executive Vice President
c/o Omnicare, Inc.
100 East RiverCenter Boulevard
Suite 1600
Covington, Kentucky 41011

and

Jeffrey M. Stamps, R.Ph.
8332 Red-Lion Five Points Road
Springboro, Ohio 45066

     7.3 Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.

     7.4 Complete Agreement. This Agreement contains the entire agreement
between the parties and supersedes previous verbal and written discussions,
negotiations, agreements or understandings between the parties.

     7.5 Amendment and Waiver. This Agreement may be modified, amended or waived
only by a written instrument signed by all the parties hereto. No waiver or
breach of any provision hereof shall be a waiver of any future breach, whether
similar or dissimilar in nature.

     7.6 Injunctive Relief. The parties hereto agree that money damages would be
an inadequate remedy for the Company in the event of breach or threatened breach
of this Agreement and thus, in any such event, the Company may, either with or
without pursuing any potential damage remedies, immediately obtain and enforce
any injunction prohibiting Employee from violating this Agreement.

     7.7 Applicable Law. This Agreement has been made and its validity,
performance and effect shall be determined in accordance with the laws of the
State of Ohio.

     7.8 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.

     7.9 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any ways the meaning or
interpretation of this Agreement. The

--------------------------------------------------------------------------------



language in all parts of this Agreement shall in all cases be construed
according to its fair meaning, and not strictly for or against any party hereto.
In this Agreement, unless the context otherwise requires, the masculine,
feminine and neuter genders and the singular and the plural include one another.

     7.10 Non-Waiver of Rights and Breaches. No failure or delay of any party
herein in the exercise of any right given to such party hereunder shall
constitute a waiver thereof unless the time specified herein for the exercise of
such right has expired, nor shall any single or partial exercise of any right
preclude other or further exercise thereof or of any other right. The waiver of
a party hereto of any default of any other party shall not be deemed to be a
waiver of any subsequent default or other default by such party.

     7.11 Confidentiality. Employee shall keep the terms of this Agreement
absolutely confidential and will not disclose such terms to any person or entity
except as may be required by law or court order.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

OMNICARE MANAGEMENT COMPANY, INC.

By: /s/ Patrick Keefe

Its: Executive Vice President, Operations

/s/ Jeffrey M. Stamps, R.Ph.
Jeffrey M. Stamps, R.Ph.

--------------------------------------------------------------------------------